UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5068



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


HARSIMRAT SINGH,
                                                Defendant - Appellant.


                               No. 04-5091



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RANDHIR SINGH KHANGURA,
                                                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.  James A. Beaty, Jr.,
District Judge. (CR-03-94)


Submitted:   August 31, 2005                 Decided:   October 4, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Carolina;
James D. Williams, Jr., LAW OFFICES OF JAMES D. WILLIAMS, JR.,
Durham, North Carolina, for Appellants. Anna Mills Wagoner, United
States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Appellants Harsimrat Singh and Randhir Singh Khangura

appeal their thirty-seven month sentences imposed after they pled

guilty to possession with the intent to distribute marijuana, in

violation of 18 U.S.C. § 841(a)(1), (b)(1)(B) (2000).               Citing the

Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296

(2004), Appellants argue that the district court erred when it

treated the guidelines as mandatory and not advisory.               We affirm.

              Assuming without deciding that the Appellants’ objection

in the district court, based on Blakely, was sufficient to properly

preserve this issue, the Government would bear the burden of

establishing that any error is harmless.                 See United States v.

Booker, 125 S. Ct. 738, 769 (2005) (noting that appellate courts

may   apply    the   plain   error    and     harmless    error   doctrines   in

determining whether resentencing is required); Fed. R. Crim. P.

52(a) (stating that an appellate court may disregard any error that

does not affect substantial rights).              The Government bears the

burden in harmless error review of showing beyond a reasonable

doubt that the error did not affect the defendant’s substantial

rights.   United States v. Mackins, 315 F.3d 399, 405 (4th Cir.

2003); United States v. Stokes, 261 F.3d 496, 499 (4th Cir. 2001).

Affecting substantial rights means that the error affected the

outcome of the proceedings.          Stokes, 261 F.3d at 499.       An error in

sentencing may be disregarded if the reviewing court is certain


                                      - 3 -
that any such error “did not affect the district court’s selection

of the sentence imposed.” Williams v. United States, 503 U.S. 193,

203 (1992).

          Because the Appellants qualified for the “safety valve”

reduction, pursuant to the U.S. Sentencing Guidelines Manual,

§ 5C1.2 (2003), the district court sentenced them to a sentence

well below the statutory mandatory five-year sentence which would

otherwise have been applicable in their case. See United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005) (“Booker did nothing to

alter the rule that judges cannot depart below a statutorily

provided minimum sentence.”).    Thus, we conclude that any error

under Booker is harmless.

          Accordingly, we affirm the Appellants’ sentences.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 4 -